

115 S4511 RS: Veteran Benefits Enhancement and Expansion Act of 2020
U.S. Senate
2020-08-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 603116th CONGRESS2d SessionS. 4511IN THE SENATE OF THE UNITED STATESAugust 6, 2020Mr. Moran (for himself, Mr. Tillis, Mr. Rounds, Mr. Boozman, Mr. Daines, Ms. Collins, Mr. Lankford, Mr. Rubio, and Mr. Hoeven) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsDecember 8, 2020Reported by Mr. Moran, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo make certain improvements in the laws administered by the Secretary of Veterans Affairs relating to education, burial benefits, and other matters, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Veteran Benefits Enhancement and Expansion Act of 2020.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.TITLE I—Education mattersSec. 101. Expansion of eligibility for Fry Scholarship to children and spouses of certain deceased members of the Armed Forces.Sec. 102. Period for election to receive benefits under All-Volunteer Educational Assistance Program of Department of Veterans Affairs.Sec. 103. Phase out of All-Volunteer Educational Assistance Program.Sec. 104. Requirements for in-State tuition.Sec. 105. Expansion of authority for certain qualifying work-study activities for purposes of the educational assistance programs of the Department of Veterans Affairs to include outreach services provided through congressional offices.TITLE II—Burial mattersSec. 201. Transportation of deceased veterans to veterans’ cemeteries.Sec. 202. Increase in certain funeral benefits under laws administered by the Secretary of Veterans Affairs.Sec. 203. Outer burial receptacles for each new grave in cemeteries that are the subjects of certain grants made by the Secretary of Veterans Affairs.Sec. 204. Provision of inscriptions for spouses and children on certain headstones and markers furnished by the Secretary of Veterans Affairs.TITLE III—Representation and financial exploitation mattersSec. 301. Short title.Sec. 302. Penalties for representing veterans as agents and attorneys without recognition by Secretary of Veterans Affairs.Sec. 303. Plan to address the financial exploitation of veterans receiving pension from the Department of Veterans Affairs.Sec. 304. Overpayments of pension to veterans receiving pension from the Department of Veterans Affairs.Sec. 305. Evaluation of additional actions for verifying direct deposit information provided by veterans on applications for veterans pension.Sec. 306. Annual report on efforts of Department of Veterans Affairs to address the financial exploitation of veterans receiving pension.Sec. 307. Notice regarding fees charged in connection with filing an application for veterans pension.Sec. 308. Outreach plan for educating vulnerable veterans about potential financial exploitation relating to the receipt of pension.TITLE IV—Other mattersSec. 401. Eligibility of certain members of the reserve components of the Armed Forces for home loans from the Secretary of Veterans Affairs.Sec. 402. Extension of certain housing loan fees.Sec. 403. Clarification of licensure requirements for contractor medical professionals to perform medical disability examinations for the Department of Veterans Affairs.Sec. 404. Medal of Honor special pension for surviving spouses.Sec. 405. Modernization of service-disabled veterans insurance.Sec. 406. Publication and acceptance of disability benefit questionnaire forms of Department of Veterans Affairs.Sec. 407. Determination of budgetary effects.IEducation matters101.Expansion of eligibility for Fry Scholarship to children and spouses of certain deceased members of the Armed Forces(a)In generalSubsection (b) of section 3311 of title 38, United States Code, as amended by section 105 of the Harry W. Colmery Veterans Educational Assistance Act of 2017 (Public Law 115–48), is further amended—(1)by redesignating paragraph (9) as paragraph (11); and(2)by inserting after paragraph (8) the following new paragraphs (9) and (10):(9)An individual who is the child or spouse of a person who, on or after September 11, 2001, dies in line of duty while serving on duty other than active duty as a member of the Armed Forces.(10)An individual who is the child or spouse of a member of the Selected Reserve who dies on or after September 11, 2001, while a member of the Selected Reserve from a service-connected disability..(b)Conforming amendments(1)Subsection (f) of such section is amended by striking paragraph (8) each place it appears and inserting paragraphs (8), (9), and (10).(2)In section 3313(c)(1), by striking (8), or (9) and inserting (8), (9), (10), or (11).(3)In section 3317(a), in the second sentence, by striking paragraphs (1), (2), (8), and (9) and inserting paragraphs (1), (2), (8), (9), (10), and (11).(4)Section 3322 of such title is amended—(A)in subsection (e), by striking both sections 3311(b)(8) and 3319 and inserting section 3319 and paragraph (8), (9), or (10) of section 3311 of this title;(B)in subsection (f), by striking section 3311(b)(8) and inserting paragraph (8), (9), or (10) of section 3311 of this title; and(C)in subsection (h)(2), by striking either section 3311(b)(8) or chapter 35 and inserting either chapter 35 or paragraph (8), (9), or (10) of section 3311.(c)Applicability dateThe amendments made by this section shall take effect immediately after the amendments made by section 105 of the Harry W. Colmery Veterans Educational Assistance Act of 2017 (Public Law 115–48) take effect and shall apply with respect to a quarter, semester, or term, as applicable, commencing on or after August 1, 2020. 102.Period for election to receive benefits under All-Volunteer Educational Assistance Program of Department of Veterans Affairs(a)In generalSection 3011 of title 38, United States Code, is amended—(1)in subsection (c)(1), by striking Any such election shall be made at the time the individual initially enters on active duty as a member of the Armed Forces and inserting Any such election shall be made during the 90-day period beginning on the day that is 180 days after the date on which the individual initially enters initial training; and(2)in subsection (b)(1), by striking that such individual is entitled to such pay and inserting that begin after the date that is 270 days after the date on which the individual initially enters initial training.(b)Effective dateThe amendments made by subsection (a) shall take effect 180 days after the date of enactment of this Act.103.Phase out of All-Volunteer Educational Assistance ProgramSubsection (a)(1)(A) of section 3011 of title 38, United States Code, as amended by section 102, is further amended by striking after June 30, 1985 and inserting during the period beginning July 1, 1985, and ending September 30, 2030.104.Requirements for in-State tuition(a)In generalSection 3679(c) of title 38, United States Code, is amended—(1)in paragraph (2)(A), by striking less than three years before the date of enrollment in the course concerned; and(2)in paragraph (4)—(A)by striking It shall and inserting (A) It shall; and(B)by adding at the end the following new subparagraph:(B)To the extent feasible, the Secretary shall make publicly available on the internet website of the Department a database explaining any requirements described in subparagraph (A) that are established by a public institution of higher learning for an individual to be charged tuition and fees at a rate that is equal to or less than the rate the institution charges for tuition and fees for residents of the State in which the institution is located. The Secretary shall disapprove a course of education provided by such an institution that does not provide the Secretary—(i)an initial explanation of such requirements; and(ii)not later than 90 days after the date on which any such requirements change, the updated requirements..(b)ApplicationThe amendments made by this section shall apply with respect to a quarter, semester, or term, as applicable, commencing on or after August 1, 2020.105.Expansion of authority for certain qualifying work-study activities for purposes of the educational assistance programs of the Department of Veterans Affairs to include outreach services provided through congressional officesSection 3485(a)(4) of title 38, United States Code, is amended by adding at the end the following new subparagraph:(K)The following activities carried out at the offices of Members of Congress for such Members:(i)The distribution of information to members of the Armed Forces, veterans, and their dependents about the benefits and services under laws administered by the Secretary and other appropriate governmental and nongovernmental programs.(ii)The preparation and processing of papers and other documents, including documents to assist in the preparation and presentation of claims for benefits under laws administered by the Secretary..IIBurial matters201.Transportation of deceased veterans to veterans’ cemeteries(a)In generalSubsection (a) of section 2308 of title 38, United States Code, is amended by striking in a national cemetery and inserting in a national cemetery or a covered veterans’ cemetery.(b)Covered Veterans’ Cemetery DefinedSection 2308 of such title is amended by adding at the end the following new subsection:(c)Covered Veterans’ Cemetery DefinedIn this section, the term covered veterans’ cemetery means a veterans’ cemetery—(1)in which a deceased veteran described in subsection (b) is eligible to be buried; and(2)for which the Secretary has made a grant under section 2408 of this title..(c)Conforming AmendmentSection 2308 of such title is amended in the section heading by adding at the end the following: or a veterans’ cemetery.(d)Clerical amendmentThe table of sections at the beginning of chapter 23 of such title is amended by striking the item relating to section 2308 and inserting the following new item:2308. Transportation of deceased veteran to a national cemetery or a veterans’ cemetery..202.Increase in certain funeral benefits under laws administered by the Secretary of Veterans Affairs(a)Funeral expenses for non-Service-Connected disabilitiesChapter 23 of title 38, United States Code, is amended as follows:(1)By transferring subsection (b) of section 2302 to the end of section 2303 and redesignating such subsection as subsection (d).(2)By striking section 2302.(3)In section 2303—(A)in the section heading, by striking Death in Department facility and inserting Death from non-service-connected disability; and(B)in subsection (a)—(i)in paragraph (1), by striking a veteran dies in a facility described in paragraph (2) and inserting a veteran described in paragraph (2) dies; (ii)by striking paragraph (2) and inserting the following new paragraph (2):(2)A veteran described in this paragraph is a deceased veteran who is not covered by section 2307 and who meets any of the following criteria:(A)The deceased veteran dies in—(i)a facility of the Department (as defined in section 1701(3) of this title) to which the deceased veteran was properly admitted for hospital, nursing home, or domiciliary care under section 1710 or 1711(a) of this title; or(ii)an institution at which the deceased veteran was, at the time of death, receiving—(I)hospital care in accordance with sections 1703A, 8111, and 8153 of this title;(II)nursing home care under section 1720 of this title; or(III)nursing home care for which payments are made under section 1741 of this title.(B)At the time of death, the deceased veteran (including a person who died during a period deemed to be active military, naval, or air service under section 106(c) of this title) is in receipt of compensation under chapter 11 of this title (or but for the receipt of retirement pay would have been entitled to such compensation) or was in receipt of pension under chapter 15 of this title.(C)The Secretary determines—(i)the deceased veteran (including a person who died during a period deemed to be active military, naval, or air service under section 106(c) of this title) has no next of kin or other person claiming the body of the deceased veteran; and(ii)that there are not available sufficient resources to cover burial and funeral expenses.;(iii)in subsection (b)—(I)in the matter preceding paragraph (1), by striking section 2302 of this title and; and(II)in paragraph (2), by striking under section 2302 of this title or; and(iv)in subsection (d), as added by paragraph (1) of this subsection, by striking Except as and inserting With respect to a deceased veteran described in subparagraph (B) or (C) of subsection (a)(2), except as.(b)Conforming amendments(1)Title 38Such title is amended as follows:(A)In section 2304, by striking Applications for payments under section 2302 of this title and inserting Applications for payments under section 2303 of this title regarding veterans described in subparagraph (B) or (C) of subsection (a)(2) of such section.(B)In section 2307, by striking sections 2302 and 2303(a)(1) and (b)(2) of this title and inserting subsections (a)(1) and (b)(2) of section 2303 of this title. (C)In section 2308—(i)in subsection (a), by striking pursuant to section 2302 or 2307 of this title, and inserting pursuant to section 2303 of this title regarding veterans described in subparagraph (B) or (C) of subsection (a)(2) of such section, or pursuant to section 2307 of this title,; and (ii)in subsection (b)(3)—(I)by striking section 2302 and inserting section 2303; and (II)by striking subsection (a)(2)(A) and inserting subsection (a)(2)(C).(D)In section 113(c)(1), by striking 2302,. (E)In section 5101(a)(1)(B)(i), by striking 2302 and inserting 2303. (2)Emergency medical careSection 11 of the Military Selective Service Act (50 U.S.C. 3810) is amended by striking section 2302(a) of title 38 and inserting section 2303 of title 38, United States Code, regarding veterans described in subparagraph (B) or (C) of subsection (a)(2) of such section.(c)Clerical amendmentThe table of sections at the beginning of chapter 23 of such title is amended by striking the items relating to sections 2302 and 2303 and inserting the following new item:2303. Death from non-service-connected disability; plot allowance..(d)Effective dateThe amendments made by this Act shall apply to deaths that occur on or after the date that is 180 days after the date of the enactment of this Act.203.Outer burial receptacles for each new grave in cemeteries that are the subjects of certain grants made by the Secretary of Veterans AffairsSection 2306(e) of title 38, United States Code, is amended—(1)in paragraph (1)(A), by inserting , or in a cemetery that is the subject of a grant to a State or a tribal organization under section 2408 of this title, after National Cemetery Administration; and(2)by striking paragraph (2) and inserting the following new paragraph (2):(2)(A)The use of outer burial receptacles in a cemetery under the control of the National Cemetery Administration or in a cemetery that is the subject of a grant to a State or a tribal organization under section 2408 of this title shall be in accordance with regulations or procedures approved by the Secretary of Veterans Affairs.(B)The use of outer burial receptacles in Arlington National Cemetery shall be in accordance with regulations or procedures approved by the Secretary of the Army.(C)The use of outer burial receptacles in a national cemetery administered by the National Park Service shall be in accordance with regulations or procedures approved by the Secretary of the Interior..204.Provision of inscriptions for spouses and children on certain headstones and markers furnished by the Secretary of Veterans Affairs(a)In generalSection 2306 of title 38, United States Code, is amended by adding at the end the following new subsection:(j)(1)In addition to any other authority under this section, in the case of an individual whose grave is not in a covered cemetery (as that term is defined in subsection (f)(2)) and for whom the Secretary has furnished a headstone or marker under subsection (a) or (d), the Secretary, if feasible and upon request, may replace the headstone or marker to add an inscription for the surviving spouse or eligible dependent child of such individual following the death of the surviving spouse or eligible dependent child.(2)If the spouse or eligible dependent child of an individual referred to in paragraph (1) predeceases the individual, the Secretary may, if feasible and upon request, include an inscription for the spouse or dependent child on the headstone or marker furnished for the individual under subsection (a) or (d)..(b)ApplicationSubsection (j) of section 2306 of title 38, United States Code, as added by subsection (a), shall apply with respect to an individual who dies on or after October 1, 2021.IIIRepresentation and financial exploitation matters301.Short titleThis title may be cited as the Financial Refuge for Every Elderly Veteran Act of 2020 or the FREE Veteran Act of 2020.302.Penalties for representing veterans as agents and attorneys without recognition by Secretary of Veterans Affairs(a)Penalties(1)In generalSection 5905 of title 38, United States Code, is amended to read as follows:5905.Penalty for
 certain acts(a)In generalWhoever commits any of the following acts shall be fined as provided in title 18, or imprisoned for not more than one year, or both:(1)Undertakes or attempts to undertake any work in furtherance of the preparation, presentation, or prosecution of a claim under a law administered by the Secretary—(A)without recognition by the Secretary under sections 5902 through 5904 of this title; or(B)while suspended or excluded under section 5904(b) of this title.(2)Unlawfully withholds from any claimant or beneficiary any part of a benefit or claim under the laws administered by the Secretary that is allowed and due to the claimant or beneficiary.(b)Seeking recognitionSubsection (a)(1)(A) shall not be construed to include the seeking of recognition from the Secretary to prepare, present, or prosecute a claim under a law administered by the Secretary.(c)Legal interns, law students, and paralegalsSubsection (a)(1)(A) shall not apply to a legal intern, a law student, or a paralegal undertaking or attempting to undertake work in furtherance of the preparation, presentation, or prosecution of a claim under a law administered by the Secretary to the degree that such legal intern, law student, or paralegal is doing so—(1)on behalf of or under the supervision of an attorney recognized by the Secretary under sections 5902 through 5904 of this title; and(2)in a manner that is consistent with the Model Rules of Professional Conduct of the American Bar Association..(2)Effective dateThe amendment made by subsection (a) shall apply with respect to acts committed after the date that is 180 days after the date of the enactment of this Act.(b)Biennial reviews by General Counsel of the Department of Veterans AffairsSection 5904 of such title is amended by adding at the end the following new subsection:(e)Biennial reviews by General Counsel(1)Not less frequently than once every two years, the General Counsel of the Department shall submit to Congress a report on activities under this section.(2)Each report submitted under subparagraph (A) shall include, for the period covered by the report, the following:(A)A discussion of the rates generally charged for services covered by this section.(B)A discussion of the requests made by claimants under subsection (c)(3)(A).(C)A discussion of the fees reduced under such subsection.(D)The number of claims for benefits under laws administered by the Secretary that were prepared, presented, or prosecuted by an individual acting as an agent or attorney who did so while not recognized under this section..303.Plan to address the financial exploitation of veterans receiving pension from the Department of
 Veterans Affairs(a)Development of method for solicitation and collection of informationNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall develop a method for systematically soliciting and collecting information on complaints received, referrals made, and actions taken by the pension management centers of the Department of Veterans Affairs and any other relevant components of the Department, in cases of potential financial exploitation of individuals receiving pension under chapter 15 of title 38, United States Code.(b)Plan To assess and address financial exploitation of veterans(1)In generalThe Secretary shall develop and periodically update a plan—(A)to regularly assess the information solicited and collected under subsection (a) to identify trends of potential financial exploitation of the individuals described in subsection (a) across the Department; and(B)to outline actions that the Department can take to improve education and training to address those trends.(2)Submission of planNot later than one year after the date of the enactment of this Act, and not less frequently than once every two years thereafter, the Secretary shall submit the plan most recently developed or updated under paragraph (1) to—(A)the Comptroller General of the United States; and(B)the Committee on Veterans' Affairs and the Special Committee on Aging of the Senate and the Committee on Veterans’ Affairs of the House of Representatives.304.Overpayments of pension to veterans receiving pension from the Department of Veterans Affairs(a)Guidance and training for claims processorsAs the Secretary considers necessary, but not less frequently than once every three years, the Under Secretary for Benefits of the Department of Veterans Affairs shall update guidance and training curriculum for the processors of claims for pension under chapter 15 of title 38, United States Code, regarding the evaluation of questionable medical expenses on applications for pension, including by updating such guidance with respect to what constitutes a questionable medical expense and by including examples of such expenses.(b)Identification and trackingThe Under Secretary shall develop a method for identifying and tracking the number of individuals who have received overpayments of pension under chapter 15 of title 38, United States Code.(c)Annual reportNot later than one year after the date of the enactment of this Act, and not later than October 31 of each fiscal year beginning thereafter, the Under Secretary shall submit to Congress a report that includes, for the period covered by the report—(1)the number of individuals who received overpayments of pension under chapter 15 of title 38, United States Code; and(2)the reason for each overpayment.305.Evaluation of additional actions for verifying direct deposit information provided by veterans on applications for veterans pension(a)In generalThe Under Secretary for Benefits of the Department of Veterans Affairs shall—(1)conduct an evaluation of the feasibility and advisability of requiring the processors of claims for pension under chapter 15 of title 38, United States Code, to take additional actions to verify that the direct deposit information provided by an individual on an application for pension is for the appropriate recipient; and(2)identify such legislative or administrative actions as the Under Secretary considers appropriate to ensure that payments of pension are provided to the correct recipients.(b)Submission to Congress(1)In generalNot later than 240 days after the date of the enactment of this Act, the Under Secretary shall submit to Congress a report on the evaluation and identification under subsection (a).(2)ContentsThe report required by paragraph (1) shall include the following:(A)The findings of the Under Secretary with respect to the evaluation conducted under subsection (a)(1).(B)The actions identified under subsection (a)(2).(C)A plan for implementing any administrative actions identified under subsection (a)(2).(D)A rationale for not implementing any actions evaluated under paragraph (1) of subsection (a) but not identified under paragraph (2) of such subsection.306.Annual report on efforts of Department of Veterans Affairs to address the financial exploitation of
 veterans receiving pension(a)In generalNot less frequently than once each year, the Secretary of Veterans Affairs shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on efforts to address the financial exploitation of individuals receiving pension under chapter 15 of title 38, United States Code.(b)ContentsEach report required by subsection (a) shall include, for the period covered by the report, the following:(1)The number of individuals who received pension under chapter 15 of title 38, United States Code, who have been referred by any component of the Department of Veterans Affairs to the Office of Inspector General of the Department as likely or proven victims of financial exploitation.(2)The number of referrals and reports relating to the financial exploitation of such individuals made by the Department of Veterans Affairs to—(A)the Consumer Sentinel Network of the Federal Trade Commission; and(B)the Department of Justice.(3)A description of the actions taken as a result of such referrals and reports against—(A)individuals recognized by the Secretary as agents or attorneys under section 5904 of title 38, United States Code; and(B)individuals not so recognized.307.Notice regarding fees charged in connection with filing an application for veterans pensionThe Under Secretary for Benefits of the Department of Veterans Affairs shall ensure that every paper or electronic document relating to the receipt of pension under chapter 15 of title 38, United States Code, that is available to individuals who apply for such pension, including educational forms about or applications for such pension, includes a notice that the Department does not charge any fee in connection with the filing of an application for such pension.308.Outreach plan for educating vulnerable veterans about potential financial exploitation relating to
 the receipt of pension(a)Development of planThe Under Secretary for Benefits of the Department of Veterans Affairs shall develop, in collaboration with veterans service organizations, an outreach plan for educating vulnerable individuals about potential financial exploitation relating to the receipt of pension under chapter 15 of title 38, United States Code.(b)Submission to CongressNot later than 180 days after the date of the enactment of this Act, the Under Secretary shall submit to the Committee on Veterans' Affairs and the Special Committee on Aging of the Senate and the Committee on Veterans’ Affairs of the House of Representatives the plan developed under subsection (a).(c)Veterans service organization definedIn this section, the term veterans service organization means an organization recognized by the Secretary of Veterans Affairs for the representation of veterans under section 5902 of title 38, United States Code. IVOther matters401.Eligibility of certain members of the reserve components of the Armed Forces for home loans from the Secretary of Veterans Affairs(a)Expansion of definition of veteran for purposes of home loansSection 3701(b) of title 38, United States Code, is amended by adding at the end the following new paragraph:(7)The term veteran also includes, for purposes of home loans, an individual who performed active service (as that term is defined in section 101 of title 10) for a period—(A)of not less than 90 cumulative days; and(B)that includes 30 consecutive days..(b)Expansion of eligibilitySection 3702(a)(2) of such title is amended by adding at the end the following new subparagraph:(G)Each individual described in section 3701(b)(7) of this title.. 402.Extension of certain housing loan feesSection 3729(b)(2) of title 38, United States Code, is amended by striking October 1, 2029 each place it appears and inserting October 1, 2030. 403.Clarification of licensure requirements for contractor medical professionals to perform medical disability examinations for the Department of Veterans AffairsSubsection (c) of section 504 of the Veterans’ Benefits Improvements Act of 1996 (Public Law 104–275; 38 U.S.C. 5101 note) is amended to read as follows:(c)Licensure of contract health care professionals(1)In generalNotwithstanding any law regarding the licensure of health care professionals, a health care professional described in paragraph (2) may conduct an examination pursuant to a contract entered into under subsection (a) at any location in any State, the District of Columbia, or a Commonwealth, territory, or possession of the United States, so long as the examination is within the scope of the authorized duties under such contract.(2)Health care professional describedA health care professional described in this paragraph is a physician, physician assistant, nurse practitioner, audiologist, or psychologist, who—(A)has a current unrestricted license to practice the health care profession of the physician, physician assistant, nurse practitioner, audiologist, or psychologist, as the case may be;(B)is not barred from practicing such health care profession in any State, the District of Columbia, or a Commonwealth, territory, or possession of the United States; and(C)is performing authorized duties for the Department of Veterans Affairs pursuant to a contract entered into under subsection (a)..404.Medal of Honor special pension for surviving spouses(a)Codification of current rate of special pensionSubsection (a) of section 1562 of title 38, United States Code, is amended by striking $1,000 and inserting $1,388.68.(b)Special pension
			 for surviving spouses(1)Surviving spouse
 benefitSuch subsection is further amended—(A)by inserting (1) after (a); and(B)by adding at the end the following new paragraph:(2)(A)Except as provided in subparagraphs (B) and (C), the Secretary shall pay special pension under this section to the surviving spouse of a person whose name has been entered on the Army, Navy, Air Force, and Coast Guard Medal of Honor Roll and a copy of whose certificate has been delivered to the Secretary under section 1134a(d) of title 10.(B)No special pension shall be paid to a surviving spouse of a person under this section unless such surviving spouse was married to such person—(i)for one year or more prior to the veteran's death; or(ii)for any period of time if a child was born of the marriage, or was born to them before the marriage.(C)No special pension shall be paid to a surviving spouse of a person under this section if such surviving spouse is eligible for or receiving benefits under section 1311 or 1318 of this title..(2)Conforming
 amendments(A)In generalSuch section is amended—(i)in subsection (d), by inserting or married to more than one person who has been awarded a medal of honor, after honor,; and(ii)in subsection (f)(1), by striking this section and inserting paragraph (1) of subsection (a), or under paragraph (2) of such subsection in the case of a posthumous entry on the Army, Navy, Air Force, and Coast Guard Medal of Honor Roll,.(B)Special provisions relating to marriagesSection 103(d)(5) of such title is amended by adding at the end the following new subparagraph:(E)Section 1562(a)(2), relating to Medal of Honor special pension..(3)Effective
 dateThe amendments made by this subsection shall apply with respect to payment of pension under section 1562 of title 38, United States Code, for months beginning after the date of the enactment of this Act. 405.Modernization of service-disabled veterans insurance(a)Establishment of modernized program(1)In generalChapter 19 of title 38, United States Code, is amended by inserting after section 1922A the following new section:1922B.Service-disabled veterans insurance(a)Insurance(1)Beginning January 1, 2023, the Secretary shall carry out a service-disabled veterans insurance program under which a veteran is granted insurance by the United States against the death of such individual occurring while such insurance is in force. (2)The Secretary may only issue whole-life policies under the insurance program under paragraph (1).(3)The Secretary may not grant insurance to a veteran under paragraph (1) unless—(A)the veteran submits the application for such insurance before the veteran attains 81 years of age; or(B)with respect to a veteran who has attained 81 years of age—(i)the veteran filed a claim for compensation under chapter 11 of this title before attaining such age;(ii)based on such claim, and after the veteran attained such age, the Secretary first determines that the veteran has a service-connected disability; and(iii)the veteran submits the application for such insurance during the two-year period following the date of such determination.(4)(A)A veteran enrolled in the insurance program under paragraph (1) may elect to be insured in any of the following amounts:(i)$10,000.(ii)$20,000.(iii)$30,000.(iv)$40,000.(v)In accordance with subparagraph (B), a maximum amount greater than $40,000.(B)The Secretary may establish a maximum amount to be insured under paragraph (1) that is greater than $40,000 if the Secretary—(i)determines that such maximum amount and the premiums for such amount—(I)are administratively and actuarially sound for the insurance program under paragraph (1); and(II)will not result in such program operating at a loss; and(ii)publishes in the Federal Register, and submits to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives, such maximum amount and determination.(5)(A)(i)Insurance granted under this section shall be on a nonparticipating basis and all premiums and other collections therefor shall be credited directly to a revolving fund in the Treasury of the United States.(ii)Any payments on such insurance shall be made directly from such fund.(B)(i)The Secretary of the Treasury may invest in and sell and retire special interest-bearing obligations of the United States for the account of the revolving fund under subparagraph (A). (ii)Such obligations issued for that purpose shall— (I)have maturities fixed with due regard for the needs of the fund; and (II)bear interest at a rate equal to the average market yield (computed by the Secretary of the Treasury on the basis of market quotations as of the end of the calendar month preceding the date of issue) on all marketable interest-bearing obligations of the United States then forming a part of the public debt which are not due or callable until after the expiration of four years from the end of such calendar month; except that where such average market yield is not a multiple of one-eighth of 1 per centum, the rate of interest of such obligation shall be the multiple of one-eighth of 1 per centum nearest such market yield.(6)(A)Administrative support financed by the appropriations for General Operating Expenses, Department of Veterans Affairs and Information Technology Systems, Department of Veterans Affairs for the insurance program under paragraph (1) shall be paid from premiums credited to the fund under paragraph (5). (B)Such payment for administrative support shall be reimbursed for that fiscal year from funds that are available on such insurance after claims have been paid.(b)EligibilityA veteran is eligible to enroll in the insurance program under subsection (a)(1) if the veteran has a service-connected disability, without regard to—(1)whether such disability is compensable under chapter 11 of this title; or(2)whether the veteran meets standards of good health required for other life insurance policies.(c)Enrollment and waiting period(1)An eligible veteran may enroll in the insurance program under subsection (a)(1) at any time.(2)The life insurance policy of a veteran who enrolls in the insurance program under subsection (a)(1) does not go into force unless—(A)a period of two years elapses following the date of such enrollment; and(B)the veteran pays the premiums required during such two-year period.(3)(A)If a veteran dies during the two-year period described in paragraph (2), the Secretary shall pay to the beneficiary of the veteran the amount of premiums paid by the veteran under this section, plus interest.(B)The Secretary—(i)for the initial year of the insurance program under subsection (a)(1)—(I)shall set such interest at a rate of one percent; and (II)may adjust such rate during such year based on program performance, except that the interest rate may not be less than zero percent; (ii)for the second and each subsequent year of the program, shall calculate such interest at an annual rate equal to the rate of return on the revolving fund under subsection (a)(5) for the calendar year preceding the year of the veteran’s death, except that the interest rate may not be less than zero percent; and (iii)on an annual basis, shall publish on the internet website of the Department the average interest rate calculated under clause (ii) for the preceding calendar year.(d)Premiums(1)The Secretary shall establish a schedule of basic premium rates by age per $10,000 of insurance under subsection (a)(1) consistent with basic premium rates generally charged for guaranteed acceptance life insurance policies by private life insurance companies. (2)The Secretary may adjust such schedule after the first policy year in a manner consistent with the general practice of guaranteed acceptance life insurance policies issued by private life insurance companies.(3)Section 1912 of this title shall not apply to life insurance policies under subsection (a)(1), and the Secretary may not otherwise waive premiums for such insurance policies.(e)Beneficiaries(1)A veteran who enrolls in the insurance program under subsection (a)(1) may designate a beneficiary of the life insurance policy.(2)If a veteran enrolled in the insurance program under subsection (a)(1) does not designate a beneficiary under paragraph (1) before the veteran dies, or if a designated beneficiary predeceases the veteran, the Secretary shall determine the beneficiary in the following order:(A)The surviving spouse of the veteran.(B)The children of the veteran and descendants of deceased children by representation.(C)The parents of the veteran or the survivors of the parents.(D)The duly appointed executor or administrator of the estate of the veteran.(E)Other next of kin of the veteran entitled under the laws of domicile of the veteran at the time of the death of the veteran.(f)Claims(1)If the deceased veteran designated a beneficiary under subsection (e)(1)—(A)the designated beneficiary is the only person who may file a claim for payment under subsection (g) during the one-year period beginning on the date of the death of the veteran; and(B)if the designated beneficiary does not file a claim for the payment during the period described in paragraph (1), or if payment to the designated beneficiary within that period is prohibited by Federal statute or regulation, a beneficiary described in subsection (e)(2) may file a claim for such payment during the one-year period following the period described in subparagraph (A) as if the designated beneficiary had predeceased the veteran. (2)If the deceased veteran did not designate a beneficiary under subsection (e)(1), or if the designated beneficiary predeceased the veteran, a beneficiary described in subsection (e)(2) may file a claim for payment under subsection (g) during the two-year period beginning on the date of the death of the veteran.(3)If, on the date that is two years after the date of the death of the veteran, no claim for payment has been filed by any beneficiary pursuant to paragraph (1) or (2), and the Secretary has not received notice that any such claim will be so filed during the subsequent one-year period, the Secretary may make the payment to a claimant whom the Secretary determines to be equitably entitled to such payment.(g)Payments(1)In a case described in subsection (f)—(A)in paragraph (1)(A), the Secretary shall pay the designated beneficiary not later than 90 days after the designated beneficiary files a complete and acceptable claim for payment; (B)in paragraph (1)(B) or (2), the Secretary shall make any payment not later than one year after the end of the period described in the applicable such paragraph, if the Secretary receives a complete and acceptable claim for payment in accordance with the applicable such paragraph; or (C)in paragraph (3), the Secretary shall make any payment not later than one year after the end of the period described in such paragraph.(2)In a case where the Secretary has not made an insurance payment under this section during the applicable period specified in paragraph (1) by reason of a beneficiary not yet having filed a claim, or the Secretary not yet making a determination under subsection (f)(3), the Secretary may make the payment after such applicable period.(3)Notwithstanding section 1917 of this title, the Secretary shall make an insurance payment under this section in a lump sum.(4)The Secretary may not make an insurance payment under this section if such payment will escheat to a State.(5)Any payment under this subsection shall be a bar to recovery by any other person..(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1922A the following new item:1922B. Service-disabled veterans insurance..(b)Sunset of previous program and transition(1)S–DVISection 1922 of such title is amended by adding at the end the following new subsection:(d)(1)The Secretary may not accept any application by a veteran to be insured under this section after December 31, 2022.(2)(A)During the period beginning January 1, 2023, and ending December 31, 2025, a veteran who is insured under this section may elect to instead be insured under section 1922B of this title based on the age of the veteran at the time of such election.(B)(i)A veteran who elects under subparagraph (A) to be insured under section 1922B of this title shall be subject to the two-year waiting period specified in subsection (c) of such section. (ii)If the veteran dies during such period, the Secretary shall pay the beneficiary under this section, and, if applicable, under section 1922A, plus the amount of premiums paid by the veteran under such section 1922B, plus interest. (3)Except as provided by paragraph (2)(B), a veteran may not be insured under this section and section 1922B simultaneously..(2)Supplemental S–DVISection 1922A(b) of such title is amended by adding after the period the following: The Secretary may not accept any such application after December 31, 2022. Except as provided by section 1922(d)(2)(B), a veteran may not have supplemental insurance under this section and be insured under section 1922B simultaneously..(c)Conforming amendmentsChapter 19 of such title is amended—(1)in the section heading of section 1922, by striking Service and inserting Legacy service;(2)in the section heading of section 1922A, by striking Supplemental and inserting Legacy supplemental; and(3)in the table of sections at the beginning of such chapter by striking the items relating to sections 1922 and 1922A and inserting the following new items:1922. Legacy service disabled veterans' insurance. 1922A. Legacy supplemental service disabled veterans' insurance for totally disabled veterans..406.Publication and acceptance of disability benefit questionnaire forms of Department of Veterans Affairs(a)In generalSection 5101 of title 38, United States Code, is amended—(1)by redesignating subsection (d) as subsection (e); and(2)by inserting after subsection (c) the following new subsection (d):(d)(1)The Secretary shall publish in a central location on the internet website of the Department disability benefit questionnaire forms of the Department for the submittal of evidence from non-Department medical providers regarding a disability of a claimant.(2)Subject to section 6103 of this title, if the Secretary updates a form described in paragraph (1), the Secretary shall—(A)accept the previous version of the form filed by a claimant if—(i)the claimant provided to the non-Department medical provider the previous version of the form before the date on which the updated version of the form was made available; and(ii)the claimant files the previous version of the form during the one-year period following the date the form was completed by the non-Department medical provider;(B)request from the claimant any other information that the updated version of the form requires; and(C)apply the laws and regulations required to adjudicate the claim as if the claimant filed the updated version of the form.(3)The Secretary may waive any interagency approval process required to approve a modification to a disability benefit questionnaire form if such requirement only applies by reason of the forms being made public..(b)Reports by Inspector General of the Department of Veterans AffairsNot less frequently than once each year through 2023, the Inspector General of the Department of Veterans Affairs shall submit to Congress a report on the findings of the Inspector General with respect to the use of the forms published under section 5101(d)(1) of such title, as added by subsection (a).(c)Initial formThe Secretary of Veterans Affairs shall begin carrying out section 5101(d)(1) of such title, as added by subsection (a), by publishing, as described in such section, the form described in such section that was in effect on January 1, 2020. (d)Alternate process(1)Assessment and reportSubject to paragraph (2), not later than 180 days after the date of the enactment of this act, the Secretary shall—(A)assess the feasibility and advisability of replacing disability benefit questionnaire forms that are used by non-Department medical providers to submit to the Secretary evidence regarding a disability of a claimant for benefits under laws administered by the Secretary, with another consistent process that considers evidence equally, whether provided by a Department or a non-Department medical provider; and(B)submit to Congress—(i)a report on the findings of the Secretary with respect to the assessment conducted under subparagraph (A); and(ii)a plan to replace the disability benefit questionnaire forms as described in subparagraph (A).(2)RequirementsThe Secretary may only determine under paragraph (1)(A) that replacing the forms described in such paragraph is feasibility and advisable if the Secretary certifies that—(A)it is in the best interest of veterans to do so;(B)the replacement process would include all the medical information needed to adjudicate a claim for benefits under laws administered by the Secretary; and(C)the new process will ensure that all medical information provided will be considered equally, whether it is provided by a Department medical provider or a non-Department medical provider.(3)Implementation(A)In generalSubject to subparagraph (B), if the Secretary determines under paragraph (1)(A) that replacing the forms as described in such paragraph is feasible and advisable, the Secretary shall, not later than two years after the date on which the Secretary submits the report under paragraph (1)(B)(i), replace the forms as described in paragraph (1)(A).(B)Reports by Inspector General of the Department of Veterans AffairsIf the Secretary replaces the forms under subparagraph (A), the Inspector General of the Department of Veterans Affairs shall, not frequently than once each year, submit to Congress an report on the process that replaced forms that ascertains whether the process properly protects veterans.(e)Rule of constructionNothing in this section or section 5101(d) of such title, as added by subsection (a), may be construed to require the Secretary to develop any new information technology system or otherwise require the Secretary to make any significant changes to the internet website of the Department. 407.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the Senate Budget Committee, provided that such statement has been submitted prior to the vote on passage. 1.Short title; table of contents(a)Short titleThis Act may be cited as the Veteran Benefits Enhancement and Expansion Act of 2020.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.TITLE I—Education mattersSec. 101. Expansion of eligibility for Fry Scholarship to children and spouses of certain deceased members of the Armed Forces.Sec. 102. Period for election to receive benefits under All-Volunteer Educational Assistance Program of Department of Veterans Affairs.Sec. 103. Phase out of All-Volunteer Educational Assistance Program.Sec. 104. Requirements for in-State tuition.Sec. 105. Expansion of authority for certain qualifying work-study activities for purposes of the educational assistance programs of the Department of Veterans Affairs to include outreach services provided through congressional offices.Sec. 106. Restoration of entitlement to rehabilitation programs for veterans affected by school closure or disapproval.Sec. 107. Technical correction to clarify eligibility for participation in Yellow Ribbon Program of Department of Veterans Affairs.TITLE II—Burial mattersSec. 201. Transportation of deceased veterans to veterans’ cemeteries.Sec. 202. Increase in certain funeral benefits under laws administered by the Secretary of Veterans Affairs.Sec. 203. Outer burial receptacles for each new grave in cemeteries that are the subjects of certain grants made by the Secretary of Veterans Affairs.Sec. 204. Provision of inscriptions for spouses and children on certain headstones and markers furnished by the Secretary of Veterans Affairs.Sec. 205. Aid to counties for establishment, expansion, and improvement of veterans' cemeteries.Sec. 206. Increase in maximum amount of grants to States, counties, and tribal organizations for operating and maintaining veterans’ cemeteries.Sec. 207. Provision of urns for remains of certain veterans whose cremated remains are not interred in certain cemeteries.TITLE III—Representation and financial exploitation mattersSec. 301. Short title.Sec. 302. Penalties for representing veterans as agents and attorneys without recognition by Secretary of Veterans Affairs.Sec. 303. Plan to address the financial exploitation of veterans receiving pension from the Department of Veterans Affairs.Sec. 304. Overpayments of pension to veterans receiving pension from the Department of Veterans Affairs.Sec. 305. Evaluation of additional actions for verifying direct deposit information provided by veterans on applications for veterans pension.Sec. 306. Annual report on efforts of Department of Veterans Affairs to address the financial exploitation of veterans receiving pension.Sec. 307. Notice regarding fees charged in connection with filing an application for veterans pension.Sec. 308. Outreach plan for educating vulnerable veterans about potential financial exploitation relating to the receipt of pension.TITLE IV—Other mattersSec. 401. Eligibility of certain members of the reserve components of the Armed Forces for home loans from the Secretary of Veterans Affairs.Sec. 402. Reducing loan fees for certain veterans affected by major disasters.Sec. 403. Extension of certain housing loan fees.Sec. 404. Collection of overpayments of specially adapted housing assistance.Sec. 405. Revision of definition of Vietnam era for purposes of the laws administered by the Secretary of Veterans Affairs.Sec. 406. Matters relating to Department of Veterans Affairs medical disability examinations.Sec. 407. Medal of Honor special pension for surviving spouses.Sec. 408. Modernization of service-disabled veterans insurance.Sec. 409. Publication and acceptance of disability benefit questionnaire forms of Department of Veterans Affairs.Sec. 410. Preference for offerors employing veterans.Sec. 411. Elimination of period of eligibility for training and rehabilitation for certain veterans with service-connected disabilities.Sec. 412. Clarification of termination of leases of premises and motor vehicles of servicemembers who incur catastrophic injury or illness or die while in military service.Sec. 413. Clarification of delivery of notice of termination of leases of premises and motor vehicles for purposes of relief under Servicemembers Civil Relief Act.Sec. 414. Technical correction regarding extension of lease protections for servicemembers under stop movement orders in response to local, national, or global emergency.Sec. 415. Termination of contracts for telephone, multichannel video programming, or internet access service by certain individuals under Servicemembers Civil Relief Act.Sec. 416. Extension of certain employment and reemployment rights to members of the National Guard who perform State active duty.Sec. 417. Repayment of misused benefits.Sec. 418. Study regarding the accessibility of websites of the Department of Veterans Affairs to individuals with disabilities.Sec. 419. Determination of budgetary effects.IEducation matters101.Expansion of eligibility for Fry Scholarship to children and spouses of certain deceased members of the Armed Forces(a)In generalSubsection (b) of section 3311 of title 38, United States Code, as amended by section 105 of the Harry W. Colmery Veterans Educational Assistance Act of 2017 (Public Law 115–48), is further amended—(1)by redesignating paragraph (9) as paragraph (11); and(2)by inserting after paragraph (8) the following new paragraphs (9) and (10):(9)An individual who is the child or spouse of a person who, on or after September 11, 2001, dies in line of duty while serving on duty other than active duty as a member of the Armed Forces.(10)An individual who is the child or spouse of a member of the Selected Reserve who dies on or after September 11, 2001, while a member of the Selected Reserve from a service-connected disability..(b)Conforming amendmentsTitle 38, United States Code, is amended as follows: (1)In section 3311(f), by striking paragraph (8) each place it appears and inserting paragraphs (8), (9), and (10).(2)In section 3313(c)(1), by striking (8), or (9) and inserting (8), (9), (10), or (11).(3)In section 3317(a), in the second sentence, by striking paragraphs (1), (2), (8), and (9) and inserting paragraphs (1), (2), (8), (9), (10), and (11).(4)In section 3322—(A)in subsection (e), by striking both sections 3311(b)(8) and 3319 and inserting section 3319 and paragraph (8), (9), or (10) of section 3311 of this title;(B)in subsection (f), by striking section 3311(b)(8) and inserting paragraph (8), (9), or (10) of section 3311 of this title; and(C)in subsection (h)(2), by striking either section 3311(b)(8) or chapter 35 and inserting either chapter 35 or paragraph (8), (9), or (10) of section 3311.(c)Applicability dateThe amendments made by this section shall take effect immediately after the amendments made by section 105 of the Harry W. Colmery Veterans Educational Assistance Act of 2017 (Public Law 115–48) take effect and shall apply with respect to a quarter, semester, or term, as applicable, commencing on or after August 1, 2021. 102.Period for election to receive benefits under All-Volunteer Educational Assistance Program of Department of Veterans Affairs(a)In generalSection 3011 of title 38, United States Code, is amended—(1)in subsection (c)(1), by striking Any such election shall be made at the time the individual initially enters on active duty as a member of the Armed Forces and inserting Any such election shall be made during the 90-day period beginning on the day that is 180 days after the date on which the individual initially enters initial training; and(2)in subsection (b)(1), by striking that such individual is entitled to such pay and inserting that begin after the date that is 270 days after the date on which the individual initially enters initial training.(b)Effective dateThe amendments made by subsection (a) shall take effect on the date that is two years after the date of the enactment of this Act.103.Phase out of All-Volunteer Educational Assistance ProgramSubsection (a)(1)(A) of section 3011 of title 38, United States Code, as amended by section 102, is further amended by striking after June 30, 1985 and inserting during the period beginning July 1, 1985, and ending September 30, 2030.104.Requirements for in-State tuition(a)In generalSection 3679(c) of title 38, United States Code, is amended—(1)in paragraph (2)(A), by striking less than three years before the date of enrollment in the course concerned; and(2)in paragraph (4)—(A)by striking It shall and inserting (A) It shall; and(B)by adding at the end the following new subparagraph:(B)To the extent feasible, the Secretary shall make publicly available on the internet website of the Department a database explaining any requirements described in subparagraph (A) that are established by a public institution of higher learning for an individual to be charged tuition and fees at a rate that is equal to or less than the rate the institution charges for tuition and fees for residents of the State in which the institution is located. The Secretary shall disapprove a course of education provided by such an institution that does not provide the Secretary—(i)an initial explanation of such requirements; and(ii)not later than 90 days after the date on which any such requirements change, the updated requirements..(b)ApplicationThe amendments made by this section shall apply with respect to a quarter, semester, or term, as applicable, commencing on or after August 1, 2021.105.Expansion of authority for certain qualifying work-study activities for purposes of the educational assistance programs of the Department of Veterans Affairs to include outreach services provided through congressional offices(a)In generalSection 3485(a)(4) of title 38, United States Code, is amended by adding at the end the following new subparagraph:(K)The following activities carried out at the offices of Members of Congress for such Members:(i)The distribution of information to members of the Armed Forces, veterans, and their dependents about the benefits and services under laws administered by the Secretary and other appropriate governmental and nongovernmental programs.(ii)The preparation and processing of papers and other documents, including documents to assist in the preparation and presentation of claims for benefits under laws administered by the Secretary..(b)Effective dateThe amendment made by subsection (a) shall take effect on August 1, 2021.106.Restoration of entitlement to rehabilitation programs for veterans affected by school closure or disapproval(a)EntitlementSection 3699 of title 38, United States Code, is amended by striking chapter 30, each time it appears and inserting chapter 30, 31,. (b)Payment of subsistence allowancesSection 3680(a)(2)(B) of title 38, United States Code, is amended—(1)by inserting or a subsistence allowance described in section 3108 before , during; and(2)by inserting or allowance after such a stipend. (c)Conforming amendmentSection 7 of the Student Veteran Coronavirus Response Act of 2020 (134 Stat. 634; Public Law 116–140) is hereby repealed.(d)Effective dateThe amendments made by this section shall apply as if included in the enactment of section 109 of the Harry W. Colmery Veterans Educational Assistance Act of 2017 (Public Law 115–48; 131 Stat. 978). 107.Technical correction to clarify eligibility for participation in Yellow Ribbon Program of Department of Veterans AffairsSection 3317(a) of title 38, United States Code, is amended—(1)by striking the full cost of established charges (as specified in section 3313) and inserting the full cost of tuition and fees for a program of education; and(2)by striking those established charges and inserting such tuition and fees. IIBurial matters201.Transportation of deceased veterans to veterans’ cemeteries(a)In generalSubsection (a) of section 2308 of title 38, United States Code, is amended by striking in a national cemetery and inserting in a national cemetery or a covered veterans’ cemetery.(b)Covered Veterans’ Cemetery DefinedSection 2308 of such title is amended by adding at the end the following new subsection:(c)Covered Veterans’ Cemetery DefinedIn this section, the term covered veterans’ cemetery means a veterans’ cemetery—(1)in which a deceased veteran described in subsection (b) is eligible to be buried; (2)that— (A)is owned by a State; or (B)is on trust land owned by, or held in trust for, a tribal organization; and (3)for which the Secretary has made a grant under section 2408 of this title..(c)Conforming AmendmentSection 2308 of such title is amended in the section heading by adding at the end the following: or a covered veterans’ cemetery.(d)Clerical amendmentThe table of sections at the beginning of chapter 23 of such title is amended by striking the item relating to section 2308 and inserting the following new item:2308. Transportation of deceased veteran to a national cemetery or a covered veterans’ cemetery..(e)Effective dateThe amendments made by this section shall take effect on the date that is two years after the date of the enactment of this Act. 202.Increase in certain funeral benefits under laws administered by the Secretary of Veterans Affairs(a)Funeral expenses for non-Service-Connected disabilitiesChapter 23 of title 38, United States Code, is amended as follows:(1)By transferring subsection (b) of section 2302 to the end of section 2303 and redesignating such subsection as subsection (d).(2)By striking section 2302.(3)In section 2303—(A)in the section heading, by striking Death in Department facility and inserting Death from non-service-connected disability; and(B)in subsection (a)—(i)in paragraph (1), by striking a veteran dies in a facility described in paragraph (2) and inserting a veteran described in paragraph (2) dies; (ii)by striking paragraph (2) and inserting the following new paragraph (2):(2)A veteran described in this paragraph is a deceased veteran who is not covered by section 2307 of this title and who meets any of the following criteria:(A)The deceased veteran dies in—(i)a facility of the Department (as defined in section 1701(3) of this title) to which the deceased veteran was properly admitted for hospital, nursing home, or domiciliary care under section 1710 or 1711(a) of this title; or(ii)an institution at which the deceased veteran was, at the time of death, receiving—(I)hospital care in accordance with sections 1703A, 8111, and 8153 of this title;(II)nursing home care under section 1720 of this title; or(III)nursing home care for which payments are made under section 1741 of this title.(B)At the time of death, the deceased veteran (including a person who died during a period deemed to be active military, naval, or air service under section 106(c) of this title) is in receipt of compensation under chapter 11 of this title (or but for the receipt of retirement pay would have been entitled to such compensation) or was in receipt of pension under chapter 15 of this title.(C)The Secretary determines—(i)the deceased veteran (including a person who died during a period deemed to be active military, naval, or air service under section 106(c) of this title) has no next of kin or other person claiming the body of the deceased veteran; and(ii)that there are not available sufficient resources to cover burial and funeral expenses.;(iii)in subsection (b)—(I)in the matter preceding paragraph (1), by striking section 2302 of this title and; and(II)in paragraph (2), by striking under section 2302 of this title or; and(iv)in subsection (d), as added by paragraph (1) of this subsection, by striking Except as and inserting With respect to a deceased veteran described in subparagraph (B) or (C) of subsection (a)(2), except as.(b)Conforming amendments(1)Title 38Such title is amended as follows:(A)In section 2304, by striking Applications for payments under section 2302 of this title and inserting Applications for payments under section 2303 of this title regarding veterans described in subparagraph (B) or (C) of subsection (a)(2) of such section. (B)In section 2307, by striking sections 2302 and 2303(a)(1) and (b)(2) of this title and inserting subsections (a)(1) and (b)(2) of section 2303 of this title. (C)In section 2308—(i)in subsection (a), by striking pursuant to section 2302 or 2307 of this title, and inserting pursuant to section 2303 of this title regarding veterans described in subparagraph (B) or (C) of subsection (a)(2) of such section, or pursuant to section 2307 of this title,; and (ii)in subsection (b)(3)—(I)by striking section 2302 and inserting section 2303; and (II)by striking subsection (a)(2)(A) and inserting subsection (a)(2)(C).(D)In section 113(c)(1), by striking 2302,. (E)In section 5101(a)(1)(B)(i), by striking 2302 and inserting 2303. (2)Emergency medical careSection 11 of the Military Selective Service Act (50 U.S.C. 3810) is amended by striking section 2302(a) of title 38 and inserting section 2303 of title 38, United States Code, regarding veterans described in subparagraph (B) or (C) of subsection (a)(2) of such section.(c)Clerical amendmentThe table of sections at the beginning of chapter 23 of such title is amended by striking the items relating to sections 2302 and 2303 and inserting the following new item:2303. Death from non-service-connected disability; plot allowance..(d)Effective dateThe amendments made by this Act shall apply to deaths that occur on or after the date that is two years after the date of the enactment of this Act.203.Outer burial receptacles for each new grave in cemeteries that are the subjects of certain grants made by the Secretary of Veterans Affairs(a)In generalSection 2306(e) of title 38, United States Code, is amended—(1)in paragraph (1)(A), by inserting , or in a cemetery that is the subject of a grant to a State or a tribal organization under section 2408 of this title, after National Cemetery Administration; and(2)by striking paragraph (2) and inserting the following new paragraph (2):(2)(A)The use of outer burial receptacles in a cemetery under the control of the National Cemetery Administration or in a cemetery that is the subject of a grant to a State or a tribal organization under section 2408 of this title shall be in accordance with regulations or procedures approved by the Secretary of Veterans Affairs.(B)The use of outer burial receptacles in Arlington National Cemetery shall be in accordance with regulations or procedures approved by the Secretary of the Army.(C)The use of outer burial receptacles in a national cemetery administered by the National Park Service shall be in accordance with regulations or procedures approved by the Secretary of the Interior..(b)Effective dateThe amendments made by this section shall take effect on the date that is two years after the date of the enactment of this Act. 204.Provision of inscriptions for spouses and children on certain headstones and markers furnished by the Secretary of Veterans Affairs(a)In generalSection 2306 of title 38, United States Code, is amended by adding at the end the following new subsection:(j)(1)In addition to any other authority under this section, in the case of an individual whose grave is not in a covered cemetery (as that term is defined in subsection (f)(2)) and for whom the Secretary has furnished a headstone or marker under subsection (a) or (d), the Secretary, if feasible and upon request, may replace the headstone or marker to add an inscription for the surviving spouse or eligible dependent child of such individual following the death of the surviving spouse or eligible dependent child.(2)If the spouse or eligible dependent child of an individual referred to in paragraph (1) predeceases the individual, the Secretary may, if feasible and upon request, include an inscription for the spouse or dependent child on the headstone or marker furnished for the individual under subsection (a) or (d)..(b)ApplicationSubsection (j) of section 2306 of title 38, United States Code, as added by subsection (a), shall apply with respect to an individual who dies on or after October 1, 2019.205.Aid to counties for establishment, expansion, and improvement of veterans' cemeteries(a)In generalSection 2408 of title 38, United States Code, is amended—(1)by inserting or county after State each place it appears; and(2)in subsection (a), by adding at the end the following new paragraph:(3)(A)The Secretary may make a grant to a county under this section only if—(i)(I)the State in which the county is located does not have a veterans’ cemetery owned by the State; or(II)the State in which the county is located did not apply for a grant under this section during the previous year; and(ii)the county demonstrates in the application under paragraph (2), to the satisfaction of the Secretary, that the county has the resources necessary to operate and maintain the veterans’ cemetery owned by the county.(B)If a county and the State in which the county is located both apply for a grant under this section for the same year, the Secretary shall give priority to the State.(C)The Secretary shall prescribe regulations to carry out this paragraph..(b)Clerical amendments(1)Section headingThe heading of such section is amended by inserting , counties, and tribal organizations after States.(2)Table of sectionsThe table of sections at the beginning of chapter 24 of such title is amended by striking the item relating to section 2408 and inserting the following new item:2408. Aid to States, counties, and tribal organizations for establishment, expansion, and improvement of veterans'
 cemeteries..(c)Effective dateThe amendments made by this section shall take on effect on the date that is two years after the date of the enactment of this Act. 206.Increase in maximum amount of grants to States, counties, and tribal organizations for operating and maintaining veterans’ cemeteriesSection 2408(e)(2) of title 38, United States Code, is amended by striking $5,000,000 and inserting $10,000,000.207.Provision of urns for remains of certain veterans whose cremated
 remains are not interred in certain cemeteries(a)In generalSection 2306 of title 38, United States Code, as amended by section 204, is further amended—(1)by redesignating subsections (h), (i), and (j) as subsections (i), (j), and (k), respectively; and(2)by inserting after subsection (g) the following new subsection (h):(h)(1)In lieu of furnishing a headstone or marker under this section to a deceased individual described in paragraph (3), the Secretary shall furnish, upon request and at the expense of the United States—(A)an urn made of any material to signify the individual's status as a veteran, in which the remains of such individual may be placed at private expense; or(B)a commemorative plaque signifying the individual’s status as a veteran.(2)If the Secretary provides an urn or commemorative plaque for a veteran under paragraph (1), the Secretary may not provide for such veteran—(A)a headstone or marker under this section; or(B)any burial benefit under section 2402 of this title.(3)A deceased individual described in this paragraph is an individual—(A)who served in the Armed Forces on or after April 6, 1917;(B)who is eligible for a headstone or marker furnished under subsection (d) (or would be so eligible but for the date of the death of the individual); and(C)whose remains were cremated and not interred in a national cemetery, a State veterans’ cemetery, a tribal cemetery, or a private cemetery..(b)Effective dateThe amendments made by this section shall take on effect on the date that is two years after the date of the enactment of this Act.IIIRepresentation and financial exploitation matters301.Short titleThis title may be cited as the Financial Refuge for Every Elderly Veteran Act of 2020 or the FREE Veteran Act of 2020.302.Penalties for representing veterans as agents and attorneys without recognition by Secretary of Veterans Affairs(a)Penalties(1)In generalSection 5905 of title 38, United States Code, is amended to read as follows:5905.Penalty for
 certain acts(a)In generalWhoever commits any of the following acts shall be fined as provided in title 18, or imprisoned for not more than one year, or both:(1)Undertakes or attempts to undertake any work in furtherance of the preparation, presentation, or prosecution of a claim under a law administered by the Secretary—(A)without recognition by the Secretary under sections 5902 through 5904 of this title; or(B)while suspended or excluded under section 5904(b) of this title.(2)Unlawfully withholds from any claimant or beneficiary any part of a benefit or claim under the laws administered by the Secretary that is allowed and due to the claimant or beneficiary.(b)Seeking recognitionSubsection (a)(1)(A) shall not be construed to include the seeking of recognition from the Secretary to prepare, present, or prosecute a claim under a law administered by the Secretary.(c)Legal interns, law students, and paralegalsSubsection (a)(1)(A) shall not apply to a legal intern, a law student, or a paralegal undertaking or attempting to undertake work in furtherance of the preparation, presentation, or prosecution of a claim under a law administered by the Secretary to the degree that such legal intern, law student, or paralegal is doing so—(1)on behalf of or under the supervision of an attorney recognized by the Secretary under sections 5902 through 5904 of this title; and(2)in a manner that is consistent with the Model Rules of Professional Conduct of the American Bar Association..(2)Effective dateThe amendment made by subsection (a) shall apply with respect to acts committed after the date that is 180 days after the date of the enactment of this Act.(b)Biennial reports by General Counsel(1)In generalNot later than two years after the date of the enactment of this Act and not less frequently than once every two years thereafter until the date that is seven years after the date of the enactment of this Act, the General Counsel of the Department shall submit to Congress a report on activities that are carried out by persons in violation of section 5905(a) of title 38, United States Code, as amended by subsection (a)(1).(2)ContentsEach report submitted under paragraph (1) shall include, for the period covered by the report, the following:(A)A discussion of the rates generally charged for services provided by persons in violation of section 5905(a) of title 38, United States Code.(B)The number of claims for benefits under laws administered by the Secretary of Veterans Affairs that were prepared, presented, or prosecuted by a person acting as an agent or attorney in violation of such section. 303.Plan to address the financial exploitation of veterans receiving pension from the Department of
 Veterans Affairs(a)Development of method for solicitation and collection of informationNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall develop a method for systematically soliciting and collecting information on complaints received, referrals made, and actions taken by the pension management centers of the Department of Veterans Affairs and any other relevant components of the Department, in cases of potential financial exploitation of individuals receiving pension under chapter 15 of title 38, United States Code.(b)Plan To assess and address financial exploitation of veterans(1)In generalThe Secretary shall develop and periodically update a plan—(A)to regularly assess the information solicited and collected under subsection (a) to identify trends of potential financial exploitation of the individuals described in subsection (a) across the Department; and(B)to outline actions that the Department can take to improve education and training to address those trends.(2)Submission of planNot later than one year after the date of the enactment of this Act and not less frequently than once every two years thereafter until the date that is six years after the date of the enactment of this Act, the Secretary shall submit the plan most recently developed or updated under paragraph (1) to—(A)the Comptroller General of the United States; and(B)the Committee on Veterans' Affairs and the Special Committee on Aging of the Senate and the Committee on Veterans’ Affairs of the House of Representatives. 304.Overpayments of pension to veterans receiving pension from the Department of Veterans Affairs(a)Guidance and training for claims processorsAs the Secretary of Veterans Affairs considers necessary, but not less frequently than once every three years until the date that is 10 years after the date of the enactment of this Act, the Under Secretary for Benefits of the Department of Veterans Affairs shall update guidance and training curriculum for the processors of claims for pension under chapter 15 of title 38, United States Code, regarding the evaluation of questionable medical expenses on applications for pension, including by updating such guidance with respect to what constitutes a questionable medical expense and by including examples of such expenses.(b)Identification and trackingThe Under Secretary shall develop a method for identifying and tracking the number of individuals who have received overpayments of pension under chapter 15 of title 38, United States Code.(c)Annual reportNot later than one year after the date of the enactment of this Act and not later than October 31 of each fiscal year beginning thereafter until the date that is three years after the date of the enactment of this Act, the Under Secretary shall submit to Congress a report that includes, for the period covered by the report, the following:(1)The number of individuals who received overpayments of pension under chapter 15 of title 38, United States Code.(2)The reason for each overpayment described in paragraph (1).(3)The number of veterans who had to repay overpayments described in paragraph (1).(4)The number of veterans for whom the Secretary waived a requirement to repay an overpayment described in paragraph (1).(5)The total dollar amount of overpayments described in paragraph (1).(6)The total dollar amount of repayments of veterans for overpayments described in paragraph (1).(7)The average dollar amount of repayments described in paragraph (6). 305.Evaluation of additional actions for verifying direct deposit information provided by veterans on applications for veterans pension(a)In generalThe Under Secretary for Benefits of the Department of Veterans Affairs shall—(1)conduct an evaluation of the feasibility and advisability of requiring the processors of claims for pension under chapter 15 of title 38, United States Code, to take additional actions to verify that the direct deposit information provided by an individual on an application for pension is for the appropriate recipient; and(2)identify such legislative or administrative actions as the Under Secretary considers appropriate to ensure that payments of pension are provided to the correct recipients.(b)Submission to Congress(1)In generalNot later than 240 days after the date of the enactment of this Act, the Under Secretary shall submit to Congress a report on the evaluation and identification under subsection (a).(2)ContentsThe report required by paragraph (1) shall include the following:(A)The findings of the Under Secretary with respect to the evaluation conducted under subsection (a)(1).(B)The actions identified under subsection (a)(2).(C)A plan for implementing any administrative actions identified under subsection (a)(2).(D)A rationale for not implementing any actions evaluated under paragraph (1) of subsection (a) but not identified under paragraph (2) of such subsection.306.Annual report on efforts of Department of Veterans Affairs to address the financial exploitation of
 veterans receiving pension(a)In generalNot later than one year after the date of the enactment of this Act and not less frequently than once each year thereafter until the date that is four years after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on efforts to address the financial exploitation of individuals receiving pension under chapter 15 of title 38, United States Code.(b)ContentsEach report required by subsection (a) shall include, for the period covered by the report, the following:(1)The number of individuals who received pension under chapter 15 of title 38, United States Code, who have been referred by any component of the Department of Veterans Affairs to the Office of Inspector General of the Department as likely or proven victims of financial exploitation.(2)The number of referrals and reports relating to the financial exploitation of such individuals made by the Department of Veterans Affairs to—(A)the Consumer Sentinel Network of the Federal Trade Commission; and(B)the Department of Justice.(3)A description of the actions taken as a result of such referrals and reports against—(A)individuals recognized by the Secretary as agents or attorneys under section 5904 of title 38, United States Code; and(B)individuals not so recognized. 307.Notice regarding fees charged in connection with filing an application for veterans pensionThe Under Secretary for Benefits of the Department of Veterans Affairs shall ensure that every paper or electronic document relating to the receipt of pension under chapter 15 of title 38, United States Code, that is available to individuals who apply for such pension, including educational forms about or applications for such pension, includes a notice that the Department does not charge any fee in connection with the filing of an application for such pension.308.Outreach plan for educating vulnerable veterans about potential financial exploitation relating to
 the receipt of pension(a)Development of planThe Under Secretary for Benefits of the Department of Veterans Affairs shall develop, in collaboration with veterans service organizations, an outreach plan for educating vulnerable individuals about potential financial exploitation relating to the receipt of pension under chapter 15 of title 38, United States Code.(b)Submission to CongressNot later than 180 days after the date of the enactment of this Act, the Under Secretary shall submit to the Committee on Veterans' Affairs and the Special Committee on Aging of the Senate and the Committee on Veterans’ Affairs of the House of Representatives the plan developed under subsection (a).(c)Veterans service organization definedIn this section, the term veterans service organization means an organization recognized by the Secretary of Veterans Affairs for the representation of veterans under section 5902 of title 38, United States Code. IVOther matters401.Eligibility of certain members of the reserve components of the Armed Forces for home loans from the Secretary of Veterans Affairs(a)Expansion of definition of veteran for purposes of home loansSection 3701(b) of title 38, United States Code, is amended by adding at the end the following new paragraph:(7)The term veteran also includes, for purposes of home loans, an individual who performed full-time National Guard duty (as that term is defined in section 101 of title 10) for a period—(A)of not less than 90 cumulative days; and(B)that includes 30 consecutive days..(b)Expansion of eligibilitySection 3702(a)(2) of such title is amended by adding at the end the following new subparagraph:(G)Each individual described in section 3701(b)(7) of this title.. (c)Retroactive applicabilityThe amendments made by this section shall apply with respect to full-time National Guard duty (as defined in section 101 of title 10, United States Code) performed before, on, or after the date of the enactment of this Act. 402.Reducing loan fees for certain veterans affected by major disastersSection 3729(b)(4) of title 38, United States Code, is amended—(1)by amending subparagraph (D) to read as follows: (D)(i)The term initial loan means a loan to a veteran guaranteed under section 3710 or made under section 3711 of this title if the veteran has never obtained a loan guaranteed under section 3710 or made under section 3711 of this title.(ii)If a veteran has obtained a loan guaranteed under section 3710 or made under section 3711 of this title and the dwelling securing such loan was substantially damaged or destroyed by a major disaster declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170), the Secretary shall treat as an initial loan, as defined in clause (i), the next loan the Secretary guarantees or makes to such veteran under section 3710 or 3711, respectively, if—(I)such loan is guaranteed or made before the date that is three years after the date on which the dwelling was substantially damaged or destroyed; and (II)such loan is only for repairs or construction of the dwelling, as determined by the Secretary.; and (2)in subparagraph (E), by striking if the veteran has previously obtained a loan guaranteed under section 3710 or made under section 3711 of this title and inserting that is not an initial loan. 403.Extension of certain housing loan feesSection 3729(b)(2) of title 38, United States Code, is amended by striking October 1, 2029 each place it appears and inserting October 1, 2030. 404.Collection of overpayments of specially adapted housing assistanceSection 2102 of title 38, United States Code, is amended by adding at the end the following new subsection:(g)(1)Whenever the Secretary finds that an overpayment has been made to, or on behalf of, a person described in paragraph (2), the Secretary shall determine—(A)the amounts to recover, if any; and(B)who is liable to the United States for such overpayment.(2)A person described in this paragraph is any of the following:(A)An individual who applied for assistance—(i)under this chapter; or(ii)under chapter 31 of this title who is pursuing a rehabilitation program under such chapter in acquiring adaptations to a residence. (B)An owner or seller of real estate used, or intended to be used, in connection with assistance under this chapter. (C)A builder, contractor, supplier, tradesperson, corporation, trust, partnership, or other person, who provided services or goods relating to assistance under this chapter.(D)An attorney, escrow agent, or financial institution, that receives, or holds in escrow, funds relating to assistance under this chapter.(E)A surviving spouse, heir, assignee, or successor in interest of or to, any person described in this paragraph.(3)(A)Any overpayment referred to in this subsection may be recovered in the same manner as any other debt due the United States. (B)In recovering the overpayment, the Secretary may charge administrative costs, fees, and interest, as appropriate, in a manner similar to the authority under section 5315 of this title.(4)(A)The recovery of any overpayment referred to in this subsection may be waived by the Secretary. (B)Waiver of any such overpayment as to a person described in paragraph (2) shall in no way release any other person described in such paragraph from liability. (5)The Secretary shall waive recovery under this subsection of any overpayment to a person described in paragraph (2)(A), or a dependent or survivor of such person, that arises from administrative error described in paragraph (7)(A).(6)Nothing in this subsection shall be construed as precluding the imposition of any civil or criminal liability under this title or any other law.(7)The Secretary shall prescribe in regulations what constitutes an overpayment for the purposes of this subsection, which, at a minimum, shall include—(A)administrative error that results in an individual receiving assistance to which that individual is not entitled;(B)the failure of any person described in paragraph (2) to—(i)perform or allow to be performed any act relating to assistance under this chapter; or(ii)compensate any party performing services or supplying goods relating to assistance under this chapter; and(C)any disbursement of funds relating to assistance under this chapter, that, in the sole discretion of the Secretary, constitutes a misuse of such assistance.(8)Prior to collecting an overpayment under this subsection, the Secretary shall provide to the person whom the Secretary has determined liable for such overpayment—(A)notice of the finding by the Secretary of such overpayment;(B)a reasonable opportunity for such person to remedy the circumstances that effectuated the overpayment; and(C)a reasonable opportunity for such person to present evidence to the Secretary that an overpayment was not made.(9)For the purposes of section 511 of this title, a decision to collect an overpayment from a person other than a person described in paragraph (2)(A), or a dependent or survivor of such person, may not be treated as a decision that affects the provision of benefits..405.Revision of definition of Vietnam era for purposes of the laws administered by the Secretary of Veterans AffairsSection 101(29)(A) of title 38, United States Code, is amended by striking February 28, 1961 and inserting November 1, 1955. 406.Matters relating to Department of Veterans Affairs medical disability examinations(a)Temporary clarification of licensure requirements for contractor medical professionals to perform medical disability examinations for the Department of Veterans Affairs under pilot program for use of contract physicians for disability examinations(1)In generalSubsection (c) of section 504 of the Veterans’ Benefits Improvements Act of 1996 (Public Law 104–275; 38 U.S.C. 5101 note) is amended to read as follows:(c)Licensure of contract health care professionals(1)In generalNotwithstanding any law regarding the licensure of health care professionals, a health care professional described in paragraph (2) may conduct an examination pursuant to a contract entered into under subsection (a) at any location in any State, the District of Columbia, or a Commonwealth, territory, or possession of the United States, so long as the examination is within the scope of the authorized duties under such contract.(2)Health care professional describedA health care professional described in this paragraph is a physician, physician assistant, nurse practitioner, audiologist, or psychologist, who—(A)has a current unrestricted license to practice the health care profession of the physician, physician assistant, nurse practitioner, audiologist, or psychologist, as the case may be;(B)is not barred from practicing such health care profession in any State, the District of Columbia, or a Commonwealth, territory, or possession of the United States; and(C)is performing authorized duties for the Department of Veterans Affairs pursuant to a contract entered into under subsection (a)..(2)PurposeThe purpose of the amendment made by paragraph (1) is to expand the license portability for physicians assistants, nurse practitioners, audiologists, and psychologists to supplement the capacity of employees of the Department to provide medical examinations described in subsection (b).(3)SunsetOn the date that is three years after the date of the enactment of this Act, subsection (c) of such section shall read as it read on the day before the date of the enactment of this Act.(b)Temporary halt on elimination of medical examiner positions in Department of Veterans AffairsThe Secretary of Veterans Affairs shall immediately suspend the efforts of the Secretary in effect on the day before the date of the enactment of this Act to eliminate medical examiner positions in the Department of Veterans Affairs until the number of individuals awaiting a medical examination with respect to medical disability of the individuals for benefits under laws administered by the Secretary that are carried out through the Under Secretary for Benefits is equal to or less than the number of such individuals who were awaiting such a medical examination with respect to such purposes on March 1, 2020.(c)Report on provision of medical examinations(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the appropriate committees of Congress a report on the provision of medical examinations described in subsection (b) by the Department.(2)ContentsThe report submitted under paragraph (1) shall cover the following:(A)How the Secretary will increase the capacity, efficiency, and timeliness of medical examiners of the Veterans Health Administration with respect to completing medical examinations described in subsection (a).(B)The total number of full-time equivalent employees among all medical and health care professions needed for the increases described in subparagraph (A).(C)An assessment regarding the importance of retaining a critical knowledge base within the Department for performing medical examinations for veterans filing claims for compensation under chapters 11 and 13 of title 38, United States Code, including with respect to military sexual trauma, post-traumatic stress disorder, traumatic brain injury, and toxic exposure.(3)CollaborationThe Secretary shall collaborate with the veterans community and stakeholders in the preparation of the report required by paragraph (1).(4)Appropriate committees of Congress definedIn this subsection, the term appropriate committees of Congress means—(A)the Committee on Veterans' Affairs and the Committee on Appropriations of the Senate; and(B)the Committee on Veterans' Affairs and the Committee on Appropriations of the House of Representatives.(d)Comptroller General of the United States review(1)Review requiredNot later than 360 days after the date of the enactment of this Act, the Comptroller General of the United States shall commence a review of the implementation of the pilot program authorized under subsection (a) of section 504 of the Veterans’ Benefits Improvements Act of 1996 (Public Law 104–275; 38 U.S.C. 5101 note).(2)ElementsThe review conducted under paragraph (1) shall include the following:(A)An assessment of the use of subsection (c) of section 504 of such Act, as amended by subsection (a)(1) of this section.(B)Efforts to retain and recruit medical examiners as employees of the Department.(C)Use of telehealth for medical examinations described in subsection (b) that are administered by the Department.(e)Report on recommendations of Comptroller General of the United StatesNot later than 60 days after the date of the enactment of this Act, the Secretary shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on how the Secretary will implement the recommendations of the Comptroller General of the United States regarding—(1)the monitoring of the training of providers of examinations pursuant to contracts under section 504 of the Veterans’ Benefits Improvements Act of 1996 (Public Law 104–275; 38 U.S.C. 5101 note); and(2)ensuring such providers receive such training.(f)Holding underperforming contract medical examiners accountableThe Secretary shall take such actions as may be necessary to hold accountable the providers of medical examinations pursuant to contracts under section 504 of the Veterans’ Benefits Improvements Act of 1996 (Public Law 104–275; 38 U.S.C. 5101 note) who are underperforming in the meeting of the needs of veterans through the performance of medical examinations pursuant to such contracts. 407.Medal of Honor special pension for surviving spouses(a)Codification of current rate of special pensionSubsection (a) of section 1562 of title 38, United States Code, is amended by striking $1,000 and inserting $1,388.68.(b)Special pension
			 for surviving spouses(1)Surviving spouse
 benefitSuch subsection is further amended—(A)by inserting (1) after (a); and(B)by adding at the end the following new paragraph:(2)(A)Except as provided in subparagraphs (B) and (C), the Secretary shall pay special pension under this section to the surviving spouse of a person whose name has been entered on the Army, Navy, Air Force, and Coast Guard Medal of Honor Roll and a copy of whose certificate has been delivered to the Secretary under section 1134a(d) of title 10.(B)No special pension shall be paid to a surviving spouse of a person under this section unless such surviving spouse was married to such person—(i)for one year or more prior to the veteran's death; or(ii)for any period of time if a child was born of the marriage, or was born to them before the marriage.(C)No special pension shall be paid to a surviving spouse of a person under this section if such surviving spouse is receiving benefits under section 1311 or 1318 of this title..(2)Conforming
 amendments(A)In generalSuch section is amended—(i)in subsection (d), by inserting or married to more than one person who has been awarded a medal of honor, after honor,; and(ii)in subsection (f)(1), by striking this section and inserting paragraph (1) of subsection (a), or under paragraph (2) of such subsection in the case of a posthumous entry on the Army, Navy, Air Force, and Coast Guard Medal of Honor Roll,.(B)Special provisions relating to marriagesSection 103(d)(5) of such title is amended by adding at the end the following new subparagraph:(E)Section 1562(a)(2), relating to Medal of Honor special pension..(3)Effective
 dateThe amendments made by this subsection shall apply with respect to payment of pension under section 1562 of title 38, United States Code, for months beginning after the date of the enactment of this Act. 408.Modernization of service-disabled veterans insurance(a)Establishment of modernized program(1)In generalChapter 19 of title 38, United States Code, is amended by inserting after section 1922A the following new section:1922B.Service-disabled veterans insurance(a)Insurance(1)Beginning January 1, 2023, the Secretary shall carry out a service-disabled veterans insurance program under which a veteran is granted insurance by the United States against the death of such individual occurring while such insurance is in force. (2)The Secretary may only issue whole-life policies under the insurance program under paragraph (1).(3)The Secretary may not grant insurance to a veteran under paragraph (1) unless—(A)the veteran submits the application for such insurance before the veteran attains 81 years of age; or(B)with respect to a veteran who has attained 81 years of age—(i)the veteran filed a claim for compensation under chapter 11 of this title before attaining such age;(ii)based on such claim, and after the veteran attained such age, the Secretary first determines that the veteran has a service-connected disability; and(iii)the veteran submits the application for such insurance during the two-year period following the date of such determination.(4)(A)A veteran enrolled in the insurance program under paragraph (1) may elect to be insured in any of the following amounts:(i)$10,000.(ii)$20,000.(iii)$30,000.(iv)$40,000.(v)In accordance with subparagraph (B), a maximum amount greater than $40,000.(B)The Secretary may establish a maximum amount to be insured under paragraph (1) that is greater than $40,000 if the Secretary—(i)determines that such maximum amount and the premiums for such amount—(I)are administratively and actuarially sound for the insurance program under paragraph (1); and(II)will not result in such program operating at a loss; and(ii)publishes in the Federal Register, and submits to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives, such maximum amount and determination.(5)(A)(i)Insurance granted under this section shall be on a nonparticipating basis and all premiums and other collections therefor shall be credited directly to a revolving fund in the Treasury of the United States.(ii)Any payments on such insurance shall be made directly from such fund.(B)(i)The Secretary of the Treasury may invest in and sell and retire special interest-bearing obligations of the United States for the account of the revolving fund under subparagraph (A). (ii)Such obligations issued for that purpose shall— (I)have maturities fixed with due regard for the needs of the fund; and (II)bear interest at a rate equal to the average market yield (computed by the Secretary of the Treasury on the basis of market quotations as of the end of the calendar month preceding the date of issue) on all marketable interest-bearing obligations of the United States then forming a part of the public debt which are not due or callable until after the expiration of four years from the end of such calendar month; except that where such average market yield is not a multiple of one-eighth of one per centum, the rate of interest of such obligation shall be the multiple of one-eighth of one per centum nearest such market yield.(6)(A)Administrative support financed by the appropriations for General Operating Expenses, Department of Veterans Affairs and Information Technology Systems, Department of Veterans Affairs for the insurance program under paragraph (1) shall be paid from premiums credited to the fund under paragraph (5). (B)Such payment for administrative support shall be reimbursed for that fiscal year from funds that are available on such insurance after claims have been paid.(b)EligibilityA veteran is eligible to enroll in the insurance program under subsection (a)(1) if the veteran has a service-connected disability, without regard to—(1)whether such disability is compensable under chapter 11 of this title; or(2)whether the veteran meets standards of good health required for other life insurance policies.(c)Enrollment and waiting period(1)An eligible veteran may enroll in the insurance program under subsection (a)(1) at any time.(2)The life insurance policy of a veteran who enrolls in the insurance program under subsection (a)(1) does not go into force unless—(A)a period of two years elapses following the date of such enrollment; and(B)the veteran pays the premiums required during such two-year period.(3)(A)If a veteran dies during the two-year period described in paragraph (2), the Secretary shall pay to the beneficiary of the veteran the amount of premiums paid by the veteran under this section, plus interest.(B)The Secretary—(i)for the initial year of the insurance program under subsection (a)(1)—(I)shall set such interest at a rate of one percent; and (II)may adjust such rate during such year based on program experience, except that the interest rate may not be less than zero percent; (ii)for the second and each subsequent year of the program, shall calculate such interest at an annual rate equal to the rate of return on the revolving fund under subsection (a)(5) for the calendar year preceding the year of the veteran’s death, except that the interest rate may not be less than zero percent; and (iii)on an annual basis, shall publish on the internet website of the Department the average interest rate calculated under clause (ii) for the preceding calendar year.(d)Premiums(1)The Secretary shall establish a schedule of basic premium rates by age per $10,000 of insurance under subsection (a)(1) consistent with basic premium rates generally charged for guaranteed acceptance life insurance policies by private life insurance companies. (2)The Secretary may adjust such schedule after the first policy year in a manner consistent with the general practice of guaranteed acceptance life insurance policies issued by private life insurance companies.(3)Section 1912 of this title shall not apply to life insurance policies under subsection (a)(1), and the Secretary may not otherwise waive premiums for such insurance policies.(e)Beneficiaries(1)A veteran who enrolls in the insurance program under subsection (a)(1) may designate a beneficiary of the life insurance policy.(2)If a veteran enrolled in the insurance program under subsection (a)(1) does not designate a beneficiary under paragraph (1) before the veteran dies, or if a designated beneficiary predeceases the veteran, the Secretary shall determine the beneficiary in the following order:(A)The surviving spouse of the veteran.(B)The children of the veteran and descendants of deceased children by representation.(C)The parents of the veteran or the survivors of the parents.(D)The duly appointed executor or administrator of the estate of the veteran.(E)Other next of kin of the veteran entitled under the laws of domicile of the veteran at the time of the death of the veteran.(f)Claims(1)If the deceased veteran designated a beneficiary under subsection (e)(1)—(A)the designated beneficiary is the only person who may file a claim for payment under subsection (g) during the one-year period beginning on the date of the death of the veteran; and(B)if the designated beneficiary does not file a claim for the payment during the period described in paragraph (1), or if payment to the designated beneficiary within that period is prohibited by Federal statute or regulation, a beneficiary described in subsection (e)(2) may file a claim for such payment during the one-year period following the period described in subparagraph (A) as if the designated beneficiary had predeceased the veteran. (2)If the deceased veteran did not designate a beneficiary under subsection (e)(1), or if the designated beneficiary predeceased the veteran, a beneficiary described in subsection (e)(2) may file a claim for payment under subsection (g) during the two-year period beginning on the date of the death of the veteran.(3)If, on the date that is two years after the date of the death of the veteran, no claim for payment has been filed by any beneficiary pursuant to paragraph (1) or (2), and the Secretary has not received notice that any such claim will be so filed during the subsequent one-year period, the Secretary may make the payment to a claimant whom the Secretary determines to be equitably entitled to such payment.(g)Payments(1)In a case described in subsection (f)—(A)in paragraph (1)(A), the Secretary shall pay the designated beneficiary not later than 90 days after the designated beneficiary files a complete and valid claim for payment; (B)in paragraph (1)(B) or (2), the Secretary shall make any payment not later than one year after the end of the period described in the applicable such paragraph, if the Secretary receives a complete and valid claim for payment in accordance with the applicable such paragraph; or (C)in paragraph (3), the Secretary shall make any payment not later than one year after the end of the period described in such paragraph, if the Secretary receives a complete and valid claim for payment.(2)In a case where the Secretary has not made an insurance payment under this section during the applicable period specified in paragraph (1) by reason of a beneficiary not yet having filed a claim, or the Secretary not yet making a determination under subsection (f)(3), the Secretary may make the payment after such applicable period.(3)Notwithstanding section 1917 of this title, the Secretary shall make an insurance payment under this section in a lump sum.(4)The Secretary may not make an insurance payment under this section if such payment will escheat to a State.(5)Any payment under this subsection shall be a bar to recovery by any other person..(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1922A the following new item:1922B. Service-disabled veterans insurance..(b)Sunset of previous program and transition(1)S–DVISection 1922 of such title is amended by adding at the end the following new subsection:(d)(1)The Secretary may not accept any application by a veteran to be insured under this section after December 31, 2022.(2)(A)During the period beginning January 1, 2023, and ending December 31, 2025, a veteran who is insured under this section may elect to instead be insured under section 1922B of this title based on the age of the veteran at the time of such election.(B)(i)A veteran who elects under subparagraph (A) to be insured under section 1922B of this title shall be subject to the two-year waiting period specified in subsection (c) of such section. (ii)If the veteran dies during such period, the Secretary shall pay the beneficiary under this section, and, if applicable, under section 1922A, plus the amount of premiums paid by the veteran under such section 1922B, plus interest. (3)Except as provided by paragraph (2)(B), a veteran may not be insured under this section and section 1922B simultaneously..(2)Supplemental S–DVISection 1922A(b) of such title is amended by adding after the period at the end the following: The Secretary may not accept any such application after December 31, 2022. Except as provided by section 1922(d)(2)(B), a veteran may not have supplemental insurance under this section and be insured under section 1922B simultaneously..(c)Conforming amendmentsChapter 19 of such title is amended—(1)in the section heading of section 1922, by striking Service and inserting Legacy service;(2)in the section heading of section 1922A, by striking Supplemental and inserting Legacy supplemental; and(3)in the table of sections at the beginning of such chapter by striking the items relating to sections 1922 and 1922A and inserting the following new items:1922. Legacy service disabled veterans' insurance. 1922A. Legacy supplemental service disabled veterans' insurance for totally disabled veterans..409.Publication and acceptance of disability benefit questionnaire forms of Department of Veterans Affairs(a)In generalSection 5101 of title 38, United States Code, is amended—(1)by redesignating subsection (d) as subsection (e); and(2)by inserting after subsection (c) the following new subsection (d):(d)(1)The Secretary shall publish in a central location on the internet website of the Department disability benefit questionnaire forms of the Department for the submittal of evidence from non-Department medical providers regarding a disability of a claimant.(2)Subject to section 6103 of this title, if the Secretary updates a form described in paragraph (1), the Secretary shall—(A)accept the previous version of the form filed by a claimant if—(i)the claimant provided to the non-Department medical provider the previous version of the form before the date on which the updated version of the form was made available; and(ii)the claimant files the previous version of the form during the one-year period following the date the form was completed by the non-Department medical provider;(B)request from the claimant any other information that the updated version of the form requires; and(C)apply the laws and regulations required to adjudicate the claim as if the claimant filed the updated version of the form.(3)The Secretary may waive any interagency approval process required to approve a modification to a disability benefit questionnaire form if such requirement only applies by reason of the forms being made public..(b)Reports by Inspector General of the Department of Veterans AffairsNot less frequently than once each year through 2023, the Inspector General of the Department of Veterans Affairs shall submit to Congress a report on the findings of the Inspector General with respect to the use of the forms published under section 5101(d)(1) of such title, as added by subsection (a).(c)Initial formThe Secretary of Veterans Affairs shall begin carrying out section 5101(d)(1) of such title, as added by subsection (a), by publishing, as described in such section, the form described in such section that was in effect on January 1, 2020. (d)Alternate process(1)Assessment and reportSubject to paragraph (2), not later than 180 days after the date of the enactment of this act, the Secretary shall—(A)assess the feasibility and advisability of replacing disability benefit questionnaire forms that are used by non-Department medical providers to submit to the Secretary evidence regarding a disability of a claimant for benefits under laws administered by the Secretary, with another consistent process that considers evidence equally, whether provided by a Department or a non-Department medical provider; and(B)submit to Congress—(i)a report on the findings of the Secretary with respect to the assessment conducted under subparagraph (A); and(ii)a plan to replace the disability benefit questionnaire forms as described in subparagraph (A).(2)RequirementsThe Secretary may only determine under paragraph (1)(A) that replacing the forms described in such paragraph is feasible and advisable if the Secretary certifies that—(A)it is in the best interest of veterans to do so;(B)the replacement process would include all the medical information needed to adjudicate a claim for benefits under laws administered by the Secretary; and(C)the new process will ensure that all medical information provided will be considered equally, whether it is provided by a Department medical provider or a non-Department medical provider.(3)Implementation(A)In generalSubject to subparagraph (B), if the Secretary determines under paragraph (1)(A) that replacing the forms as described in such paragraph is feasible and advisable, the Secretary shall, not later than two years after the date on which the Secretary submits the report under paragraph (1)(B)(i), replace the forms as described in paragraph (1)(A).(B)Reports by Inspector General of the Department of Veterans AffairsIf the Secretary replaces the forms under subparagraph (A), the Inspector General of the Department of Veterans Affairs shall, not less frequently than once each year, submit to Congress a report on the process that replaced such forms that ascertains whether the process properly protects veterans.(e)Rule of constructionNothing in this section or section 5101(d) of such title, as added by subsection (a), may be construed to require the Secretary to develop any new information technology system or otherwise require the Secretary to make any significant changes to the internet website of the Department. 410.Preference for offerors employing veterans(a)In generalSubchapter II of chapter 81 of title 38, United States Code, is amended by adding after section 8128 the following new section:8129.Preference for offerors employing veterans(a)Preference(1)In awarding a contract for the procurement of goods or services, the Secretary may give a preference to offerors that employ veterans on a full-time basis. (2)The Secretary shall determine such preference based on the percentage of the full-time employees of the offeror who are veterans.(b)Enforcement penalties for misrepresentation(1)Any offeror that is determined by the Secretary to have willfully and intentionally misrepresented the veteran status of the employees of the offeror for purposes of subsection (a) may be debarred from contracting with the Department for a period of not less than five years.(2)If the Secretary carries out a debarment under paragraph (1), the Secretary shall— (A)commence debarment action against the offeror by not later than 30 days after determining that the offeror willfully and intentionally misrepresented the veteran status of the employees of the offeror as described in paragraph (1); and (B)complete debarment actions against such offeror by not later than 90 days after such determination.(3)The debarment of an offeror under paragraph (1) includes the debarment of all principals in the offeror for a period of not less than five years..(b)Clerical amendmentThe table of sections at the beginning of chapter 81 of such title is amended by inserting after the item relating to section 8128 the following new item:8129. Preference for offerors employing veterans..411.Elimination of period of eligibility for training and rehabilitation for certain veterans with service-connected disabilities(a)In generalSection 3103 of title 38, United States Code, is amended—(1)in subsection (a), by striking or (e) and inserting (e), or (g); and(2)by adding at the end the following new subsection:(g)Subsection (a) shall not apply to a veteran who was discharged or released from active military, naval, or air service on or after January 1, 2013..(b)Conforming amendmentSection 6(c) of the Student Veteran Coronavirus Response Act of 2020 (134 Stat. 633; Public Law 116–140) is amended by striking paragraph (1). 412.Clarification of termination of leases of premises and motor vehicles of servicemembers who incur catastrophic injury or illness or die while in military service(a)Catastrophic injuries and illnessesParagraph (4) of section 305(a) of the Servicemembers Civil Relief Act (50 U.S.C. 3955(a)), as added by section 545 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92), is amended to read as follows:(4)Catastrophic injury or illness of lessee(A)TerminationIf the lessee on a lease described in subsection (b) incurs a catastrophic injury or illness during a period of military service or while performing covered service, during the one-year period beginning on the date on which the lessee incurs such injury or illness—(i)the lessee may terminate the lease; or(ii)in the case of a lessee who lacks the mental capacity to contract or to manage his or her own affairs (including disbursement of funds without limitation) due to such injury or illness, the spouse or dependent of the lessee may terminate the lease.(B)DefinitionsIn this paragraph:(i)Catastrophic injury or illnessThe term catastrophic injury or illness has the meaning given that term in section 439(g) of title 37, United States Code.(ii)Covered serviceThe term covered service means full-time National Guard duty, active Guard and Reserve duty, or inactive-duty training (as such terms are defined in section 101(d) of title 10, United States Code)..(b)DeathsParagraph (3) of such section is amended by striking The spouse of the lessee and inserting The spouse or dependent of the lessee. 413.Clarification of delivery of notice of termination of leases of premises and motor vehicles for purposes of relief under Servicemembers Civil Relief Act(a)In generalSection 305(c)(2) of the Servicemembers Civil Relief Act (50 U.S.C. 3955(c)(2)) is amended—(1)in subparagraph (B), by striking or at the end;(2)in subparagraph (C), by striking the period and inserting ; or; and(3)by adding at the end the following new subparagraph:(D)by electronic means, including—(i)the direct delivery of material to an electronic address designated by the lessor (or the lessor’s grantee) or the lessor’s agent (or the agent’s grantee);(ii)the posting of material to a website or other internet or electronic-based information repository to which access has been granted to the lessee, the lessor (or the lessor’s grantee), or the lessor’s agent (or the agent’s grantee); and(iii)other electronic means reasonably calculated to ensure actual receipt of the material by the lessor (or the lessor’s grantee) or the lessor’s agent (or the agent’s grantee)..(b)Effective dateThe amendments made by subsection (a) shall apply to delivery of notice of lease terminations on or after the date the enactment of this Act. 414.Technical correction regarding extension of lease protections for servicemembers under stop movement orders in response to local, national, or global emergency(a)In generalSection 305(b) of the Servicemembers Civil Relief Act (50 U.S.C. 3955(b)), as amended by Public Law 116–158, is further amended—(1)in paragraph (1)(C)(ii), by striking Secretary of Defense and inserting Secretary concerned; and(2)in paragraph (2)(C)(ii), by striking Secretary of Defense and inserting Secretary concerned.(b)Retroactive applicationThe amendments made by this section shall apply to stop movement orders issued on or after March 1, 2020. 415.Termination of contracts for telephone, multichannel video programming, or internet access service by certain individuals under Servicemembers Civil Relief ActSection 305A(a) of the Servicemembers Civil Relief Act (50 U.S.C. 3956(a)) is amended by adding at the end the following new paragraph:(4)Additional individuals coveredFor purposes of this section, the following individuals shall be treated as a servicemember covered by paragraph (1):(A)A spouse or dependent of a servicemember who dies while in military service or a spouse or dependent of a member of a reserve component of the Armed Forces who dies while performing duty described in subparagraph (C).(B)A spouse or dependent of a servicemember who incurs a catastrophic injury or illness (as that term is defined in section 439(g) of title 37, United States Code), if the servicemember incurs the catastrophic injury or illness while in military service or performing duty described in subparagraph (C).(C)A member of a reserve component of the Armed Forces performing military service or performing full-time National Guard duty, active Guard and Reserve duty, or inactive-duty training (as such terms are defined in section 101(d) of title 10, United States Code)..416.Extension of certain employment and reemployment rights to members of the National Guard who perform State active dutySection 4303 of title 38, United States Code, is amended—(1)in paragraph (13), by inserting State active duty for a period of 14 days or more, State active duty in response to a national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.), State active duty in response to a major disaster declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170), after full-time National Guard duty,;(2)by redesignating paragraph (15) as paragraph (16); and(3)by inserting after paragraph (14) the following new paragraph (15):(15)The term State active duty means training or other duty, other than inactive duty, performed by a member of the National Guard of a State—(A)not under section 502 of title 32 or under title 10;(B)in service to the Governor of a State; and(C)for which the member is not entitled to pay from the Federal Government..417.Repayment of misused benefits(a)In generalSection 6107(b) of title 38, United States Code, is amended—(1)in paragraph (1), by striking In any case in which a fiduciary described in paragraph (2) and inserting In any case not covered by subsection (a) in which a fiduciary;(2)by striking paragraph (2); and(3)by redesignating paragraph (3) as paragraph (2).(b)ApplicationThe amendments made by subsection (a) shall apply with respect to any determination by the Secretary of Veterans Affairs made on or after the date of the enactment of this Act regarding the misuse of benefits by a fiduciary. 418.Study regarding the accessibility of websites of the Department of Veterans Affairs to individuals with disabilities(a)StudyNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall conduct a study of all websites of the Department of Veterans Affairs to determine whether such websites are accessible to individuals with disabilities in accordance with section 508 of the Rehabilitation Act of 1973 (29 U.S.C. 794d).(b)Report(1)In generalNot later than 90 days after completing the study under subsection (a), the Secretary shall submit to Congress a report on such study. (2)ElementsThe report required by paragraph (1) shall include the following:(A)A list of each website described in subsection (a) that is not accessible to individuals with disabilities in accordance with section 508 of the Rehabilitation Act of 1973 (29 U.S.C. 794d).(B)For each website identified in the list under paragraph (1)—(i)a description of the barriers to bringing such website into compliance with the requirements of section 508 of the Rehabilitation Act of 1973 (29 U.S.C. 794d), including barriers relating to staffing; and(ii)the plan of the Secretary to bring such website into compliance with the requirements of such section.(c)Website definedIn this section, the term website includes the following: (1)A file attached to a website. (2)A web-based application. (3)A kiosk at a medical facility of the Department of Veterans Affairs, the use of which is required to check in for scheduled appointments. 419.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the Senate Budget Committee, provided that such statement has been submitted prior to the vote on passage. December 8, 2020Reported with an amendment